FILED
                            NOT FOR PUBLICATION                             MAR 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50019

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00411-CAS
  v.

LEOBARDO VASQUEZ RUIZ, a.k.a.                    MEMORANDUM *
Francisco Javier Bello Calvario,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Leobardo Vasquez Ruiz appeals from the 46-month sentence imposed

following his guilty-plea conviction for being an illegal alien found in the United

States following deportation, in violation of 8 U.S.C. § 1326(a). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Vasquez Ruiz contends the district court procedurally erred by: (1) treating

the guidelines as presumptively reasonable; (2) failing to adequately explain the

sentence or address the 18 U.S.C. § 3553(a) factors; and (3) failing to respond to

Vasquez Ruiz’s non-frivolous mitigation arguments. The record reflects that the

district court did not treat the Sentencing Guidelines as presumptively appropriate,

adequately explained the sentence, sufficiently addressed the section 3553(a)

factors, and listened to the parties’ arguments but found the circumstances

insufficient to warrant a sentence lower than the one imposed. See United States v.

Carty, 520 F.3d 984, 994-96 (9th Cir. 2008) (en banc).

      Vasquez Ruiz also contends his sentence is substantively unreasonable

because of the district court’s failure to meaningfully consider the section 3553(a)

factors, as well as the staleness and minor nature of two of his prior convictions. In

light of the totality of the circumstances and the section 3553(a) factors, Vasquez

Ruiz’s sentence is substantively reasonable. See id. at 991-93.

      Finally, we reject Vasquez Ruiz’s invitation to call for an en banc hearing on

this case because there is no intra-circuit conflict and he has failed to demonstrate

that United States v. Hayden, 255 F.3d 768 (9th Cir. 2001), was wrongly decided.

See Fed. R. App. P. 35(a).

      AFFIRMED.


                                           2                                    10-50019